                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        FORT MYERS DIVISION

EMPLOYERS INSURANCE COMPANY
OF WAUSAU,

                Plaintiffs,

        v.                                                  Case No.: 2:19-cv-491-SPC-NPM

REDLANDS CHRISTIAN MIGRANT
ASSOCIATION INC.,

                Defendant.
                                                 /


                                      OPINION AND ORDER1

        Before the Court are Defendant Redlands Christian Migrant Association Inc.’s

Amended Motion to Dismiss, or in the Alternative Motion for More Definite Statement and

Motion to Strike Claim for Attorney’s Fees (Doc. 13) and Plaintiff Employers Insurance

Company of Wausau (EICW)’s amended response (Doc. 24).

        This case is about allegedly unpaid insurance premiums.                        EICW first sued

Redlands on September 7, 2018, in Case No. 2:18-cv-601-JES-MRM. Redlands timely

filed an answer and a counterclaim. EICW failed to answer the counterclaim, even after

Judge John Steele ordered them to show cause why he should not enter default. The

Clerk entered a default on Redland’s counterclaim, but Judge Steele granted EICW’s

motion to set the default aside. EICW continued to miss deadlines and ignore Judge

Steele’s orders, and Judge Steele eventually dismissed the case without prejudice for


         1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,

the Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
failure to prosecute.2 On July 17, 2019, EICW filed the Complaint in this case and sent

Redlands a Notice of Lawsuit and Request to Waive Service of a Summons. EICW never

heard back and eventually served Redlands on November 13, 2019—119 days after filing

the Complaint.

        Redlands moved to dismiss, arguing EICW missed the 90-day window to serve the

Complaint under Fed. R. Civ. P. 4(m) and no good cause exists to extend the time for

service. EICW finally responded two months later, blaming Redlands for the delay. In

the meantime, the Court has entered three orders relating to EICW’s failure to meet

deadlines.

        EICW did not serve Redlands within 90 days of filing the Complaint, so the key

issue is whether the Court should extend the time for service. Rule 4 states, “if a

defendant is not served within 90 days after the complaint is filed, the court…must dismiss

the action without prejudice against that defendant or order that service be made within

a specified time. But if the plaintiff shows good cause for the failure, the court must extend

the time for service for an appropriate period.” FED. R. CIV. P. 4(m). Good cause only

exists where an outside factor, “such as reliance on faulty advice, rather than

inadvertence or negligence,” prevents timely service. Lepone-Dempsey v. Carroll Cty.

Com'rs, 476 F.3d 1277, 1281 (11th Cir. 2007) (citation omitted).

        EICW gives two reasons for its failure to timely serve Redlands. First, it points the

finger at Redlands for not responding to the waiver of service. EICW does not cite any




        2 The dismissal came after EICW failed to timely file a Case Management Report, then ignored two

orders to show cause why the case should not be dismissed for failure to prosecute. EICW now argues
that the case should not have been dismissed because it did respond to the Court’s order. But that
response was to an order regarding EICW’s failure to timely respond to Redlands’ motions. EICW never
responded to Judge Steele’s orders to show cause.
cases to support the contention that this constitutes good cause, and the Court has found

none. Second, EICW complains that Redlands’ registered agent was not available for

service during the hours mandated by Fla. Stat. § 48.091(2). While that would be good

cause in some situations, it is not here. EICW’s Return of Service shows that its process

server did not receive the Complaint and Summons until October 25, 2019, ten days after

the 90-day period had run. The unavailability of Redland’s registered agent thus did not

cause EICW to miss the deadline. And given EICW’s consistent failure to meet deadlines,

the Court will not extend the time for service.

       Accordingly, it is now

       ORDERED:

       Defendant Redlands Christian Migrant Association Inc.’s Amended Motion to

Dismiss, or in the Alternative Motion for More Definite Statement and Motion to Strike

Claim for Attorney’s Fees (Doc. 13) is GRANTED.

       (1) Employers Insurance Company of Wausau’s Complaint (Doc. 1) is DISMISSED

          without prejudice.

       (2) The Clerk is DIRECTED to terminate all deadlines and motions, enter

          judgment, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 3rd day of February, 2020.




Copies: All Parties of Record
